I. I am not going into the merits or demerits of the facts of this case, but *Page 87 
will assume, which I think we should, that the findings of facts made by the Governor are correct and binding upon this court. But I dissent from the majority opinion upon two legal propositions. First, because in my opinion I think Section 5995 of the Statutes under which the defendant was tried and convictedSpecial Law.  is clearly violative of Section 53 of Article IV of the Constitution which provides that no special law shall be enacted or enforced where a general law will apply. That section of the Constitution reads as follows:
"In all other cases where a general law can be made applicable, no local or special law shall be enacted; and whether a general law could have been made applicable in any case is hereby declared a judicial question and as such shall be judicially determined, without regard to any legislative assertion on that subject."
I am unable to see why the Warehouse Commissioner, Tax Commissioners, Game and Fish Commissioner, Drug and Pure Food Commissioner, Commissioner of Agriculture, Public Service Commissioners, Police Commissioners, Oil Inspector and Bank Examiner, do not belong to the same general class. They are all executive officers and are appointed to perform executive duties, and not judicial or legislative in any sense. And that being true why could not all of them be tried under the same general law, just as executive officers of the counties are tried under such a law, who perform the same duties for the counties as the commissioners mentioned perform the same duties for the State?
Article 2 of Chapter 77, Revised Statutes 1919, applies to all such county commissioners, and as far as material to this case reads as follows:
"Any person elected or appointed to any county, city, town or township office in this State, except such officers as may be subject to removal by impeachment, who shall fail personally to devote his time to the performance of the duties of such office, or who shall be guilty of any willful or fraudulent violation or neglect of any official duty, or who shall knowingly or willfully *Page 88 
fail or refuse to do or perform any official act or duty which by law it is his duty to do or perform with respect to the execution or enforcement of the criminal laws of the State, shall thereby forfeit his office, and may be removed therefrom in the manner hereinafter provided."
And, of course, if they could be removed in the manner above stated for the violation of the criminal laws of the State, the Legislature could have included their removal for the violation of any civil law had it seen proper.
What is there in the Constitution to prevent the Legislature from enacting a general law of the character above mentioned, as expressed in Section 9175, just quoted, applicable to officials violating both civil and criminal laws? Nothing on earth, I submit, and to enact single and separate enactments or statutes for each and every separate officer, would be a direct violation of said Section 53 of Article IV of the Constitution before quoted, which expressly provides that the question as to whether it is a general or special law is a judicial question regardless of the expression of the Legislature.
II. My second reason for dissenting from the majority opinion is that said Section 5995, Revised Statutes 1919, does violence to Section 28 of Article IV of the Constitution for the reason that the title of the act of which said Section 5995 is a part, is fatally defective, in that it does not clearlyTitle of Act.  express the subject of the act, nor does the title include within its scope and meaning any grant of power to the Governor to prefer charges, hold a hearing, make findings or remove the Warehouse Commissioner.
Section 28 of Article IV of the Constitution in so far as here applicable reads as follows: "No bill . . . shall contain more than one subject, which shall be clearly expressed in its title."
I have quoted literally Section 5995, which was Section 4 of the Act of 1913 (Laws 1913, p. 356), in so far as is material to this case, in Paragraph I of this opinion, and the title to this particular act reads as follows: "An *Page 89 
Act to repeal Article 2 of Chapter 60 of the Revised Statutes of Missouri, 1909, relating to inspection of grain and hay, and to enact in lieu thereof a new article, to be known as Article 2, relating to inspection and weighing of grain, abolishing the office of Railroad and Warehouse Commissioners, creating the office of Warehouse Commissioner and fixing his powers and duties, with an emergency clause." There is nothing contained in this title regarding the grant of power to the Governor to prefer charges against the Commissioner, nor to hold a hearing or try him for any misconduct in office, nor to make a finding of facts against him, or remove him from office for misconduct.
All the authorities hold that the title to the act must be a clear index or substantial statement of what the bill proper contains, but this title has no reference to the subject-matter whatever.
The following authorities sustain the foregoing conclusions: State v. Sloan, 258 Mo. 305, l.c. 313; State ex rel. v. Revelle,257 Mo. 529; St. Louis v. Weitzel, 130 Mo. 600, l.c. 616; City of Kansas v. Payne, 71 Mo. 159, l.c. 162; State v. Great Western T. C. Co., 171 Mo. 634, l.c. 643; State v. Burgdoerfer, 107 Mo. l.c. 30; 1 Story, Constitution, sec. 451; State ex rel. v. Gordon, 233 Mo. 383, l.c. 387; State v. Crites, 209 S.W. 863; Woodward Hardware Co. v. Fischer, 190 S.W. 576; Berry v. Majestic Milling Co., 223 S.W. 738; State v. Rawlings, 232 Mo. 544, l.c. 558; State ex rel. v. Wilder, 200 Mo. 97; Vice v. Kirksville,217 S.W. 77 (cases there cited); Bell v. First Jud. Dist. Court of Nevada, 28 Nev. 290, l.c. 297-8; Brooks v. Hydorn, 76 Mich. 273, l.c. 278. I am therefore clearly of the opinion that the statute under which the Commissioner was charged, tried and convicted is unconstitutional, null and void, and of no force or effect, and that he was illegally removed from office without due process of law. Walker, J., concurs in these views.